The material allegations of plaintiff's petition were sustained by the evidence, the suit being on two promissory notes, and to foreclose the vendor's lien. The notes were payable to plaintiff or order, and were endorsed by her in blank. When produced by her and offered in evidence, they made a prima facie case of ownership, the same as if they had been payable to bearer. The further endorsement on one of them by the Chicago bank to the Texas bank for collection, tended rather to corroborate than to disprove the ownership as alleged. Johnson v. Mitchell, 50 Tex. 212
[50 Tex. 212]; 2 Dan. on Neg. Inst., sec. 1198; Dugan v. United States, 3 Wheat., 172.
The indefinite description of the land in the face of the note was cured by oral testimony.
These conclusions dispose of the assignment of error and lead to an affirmance of the judgment.
Affirmed. *Page 45